         Case 6:20-cv-00462-ADA Document 64 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS LLC,                             §
           Plaintiff                              §
                                                  §     W-20-CV-00460-ADA
-v-                                               §     W-20-CV-00462-ADA
                                                  §     W-20-CV-00464-ADA
MICROSOFT CORPORATION,                            §
           Defendant                              §
                                                  §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through March 23, 2021 and finds the

requested amount ($11,707.56) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiffs:            $5,853.78
       Defendant:             $5,853.78

Dr. Yi will separately provide deposit instructions.



SIGNED this 23rd day of March, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
